DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter

Claims 1, 3, 4, 7, and 9 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose nor deem to be obvious An actuator-operation detecting apparatus for an actuator including a calculator configured to calculate a thrust force acting on the piston based on the pressure detected by the first pressure detector, the pressure detected by the second pressure detector, and a pressure receiving area of the piston by considering that a first pressure-receiving area of the end face of the piston that faces the second pressure acting chamber is smaller by an outer diameter of the rod than a second pressure-receiving area of an end face of the piston that faces the first pressure acting chamber and subtracting a value obtained by multiplying a pressure value detected by the second pressure detector by a ratio of the first pressure-receiving area to the second pressure-receiving area from a pressure value detected by the first pressure detector, in combination with all other limitations of independent claim 1, is not disclosed, suggested, taught, nor deemed to be obvious in view of the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY T FRANK whose telephone number is (571)272-2193.  The examiner can normally be reached on M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR PATEL can be reached on (571) 272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


RODNEY T. FRANK
Examiner
Art Unit 2861



February 11, 2021

/JOHN FITZGERALD/Primary Examiner, Art Unit 2861